DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/28/2022 has been entered. Claims 10, 13, 14, and 21-25 are cancelled. Claims 1-9, 11, 12, and 15-20 are pending in this instant application.  Claims 1-9, 11, 12, and 18 are withdrawn. Claims 15-17, 19, and 20 are currently under examination.   

Priority
This application is a 371 of PCT/EP2018/086173 filed on 12/20/2018 and claims foreign priority of BELGIUM BE 2017/5984 filed on 12/22/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election without traverse of Group II invention (claims 15-17, 19, and 20) in the reply filed on 01/28/2022 is acknowledged.  Claims 1-9, 11, 12, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022. Thus, claims 15-17, 19, and 20 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/15/2020 has been considered.

Claim Objections
Claim 15 is objected to because of the following informalities: In claim 15, insert the missing word “weight” immediately before the recitation “gain” (line 4). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of intestinal pathogen infection, does not reasonably provide enablement for prophylaxis of pathogen infection or treatment of pathogen infection in tissues other than intestine. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with the claim. 
Applicants claim a method in the prophylaxis of pathogen infection recited in claim 19. However, no limiting definition of “prophylaxis" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A non-therapeutic method, wherein the cellulose butyryl ester is administered in the prophylaxis or treatment of pathogen infection, wherein pathogen is selected from one or more of bacteria, eimeria, viruses, and fungi.
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of pathogen infection or treatment of pathogen infection in tissues other than intestine using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain feeding method can prevent pathogen infection or treatment of pathogen infection in tissues other than intestine. M’Sadeq et al. (Poultry Science 94:2434–2444, 2015) disclosed that necrotic enteritis (NE) is a concern to the poultry industry Eimeria acervuline, E. brunetti, E. maxima, or Clostridium perfringens type A strain). The current study demonstrated that acylated starch products did not have the same magnitude of effect as antibiotics in terms of reducing lesions or preventing mortality (page 2441, right col., para. 2 to 3). One of skilled artisan would understand that contemporary feeding treatment is to minimize intestinal pathogen infection, not to prevent pathogen infection or to treat pathogen infection in tissues other than intestine.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing pathogen infection or for treating pathogen infection in tissues other than intestine as recited in the claim. The exemplary embodiments of the Specification merely present: (i) Example 2: In vivo determination of butyrate concentration in poultry colon, (ii) Example 3: In vivo determination of post-infection Salmonella presence in caeca. Administration of feed comprising a polysaccharide butyryl ester such as CAB provides significantly improved Salmonella colonization of the caeca compared to other delayed release formulations or products, and (iii) Example 4: In vivo determination of post-infection Salmonella presence in cloacal swabs. Administration of feed comprising a polysaccharide butyryl ester such as CAB provides significantly improved results with regard to fecal shedding of Salmonella compared to other delayed release formulations or products (p. 14/27 to 19/27).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure or treatment of pathogen infection in tissues other than intestine can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The subject to be administered and route of administration are omitted and thus it is not clear how the active step achieves the intended result in preamble, including decreasing the feed conversion ratio, increasing the life weight, or increasing the average daily weight gain. Applicant is advised to insert the phrase “orally to an animal” immediately after the recitation “step of administering” (line 5).
Claims 17 and 20 recite the limitation "the polysaccharide butyryl ester" (line 2 of claim 17) or “the animal to be treated” (line 2 of claim 20).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the above recitations to “the cellulose butyryl ester" and “the animal to be administered”, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. (US 2001/0020091, published on September 6, 2001, hereinafter referred to as Buchanan ‘091).
With regard to structural limitations “a method comprising the step of administering orally to an animal a cellulose butyryl ester (or the average number of butyryl groups per monosaccharide unit is within the range of 0.1-4) which further comprises acetyl ester groups (or acetyl content of at least 1 
Buchanan ‘091 disclosed cellulose esters comprising cellulose acetate, cellulose acetate propionate or cellulose acetate butyrate, or a mixture thereof. It is preferred that the cellulose esters have DS/AGU's (degree of substitution per monomer unit) of from about 0.1 to about 3.0. Still further, it is preferred that the cellulose esters obtained according to the methods herein have DS/AGU's of from about 1.7 to about 2.75. It is preferable that the esterifying agent comprises acetic anhydride, propionic anhydride or butyric anhydride. Example 24: Esterification of Cellulose Obtained from Corn Fiber. The cellulose was reacted with acetic anhydride according to the general methods. As these entries illustrate, weight-average molecular weights in the range of 62,000 to 153,000 can be expected from the cellulose samples (page 27/65, [0116 and 0120]; page 54/85, 0318 and 0319]). One of ordinary skill in the art would recognize the processing steps involved in wet milling and dry milling corn. The individual components are washed and dried to produce end products such as corn starch, corn sweetener, corn oil and animal feed by-products. Corn fiber would normally constitute by-products of each of these processing methods (page 21/85, [0060]).
Thus, these teachings of Buchanan ‘091 anticipate Applicant’s claims 15-17 and 19 because cellulose acetate butyrate is used as animal feed. The feeding or cellulose acetate butyrate of Buchanan ‘091 meets all structural limitation of claimed method and would achieve the same intended results or would carry the same properties, including “decreasing the feed conversion ratio… daily weight gain”, “acetyl content of at least 1 wt.%”, and “treatment of intestinal pathogen infection, wherein pathogen is selected from one or more of bacteria, eimeria, viruses, and fungi”, required by claims 15, 17, and 19.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2001/0020091, published on September 6, 2001, hereinafter referred to as Buchanan ‘091) in  M’Sadeq et al. (Poultry Science 94:2434-2444, 2015, hereinafter referred to as M’Sadeq ‘2015). Claims 15-17 and 19 are rejected here because they have been rejected by the primary reference under 102 above.
Buchanan ‘091 disclosed cellulose esters comprising cellulose acetate, cellulose acetate propionate or cellulose acetate butyrate, or a mixture thereof. It is preferred that the cellulose esters have DS/AGU's (degree of substitution per monomer unit) of from about 0.1 to about 3.0. Still further, it is preferred that the cellulose esters obtained according to the methods herein have DS/AGU's of from about 1.7 to about 2.75. It is preferable that the esterifying agent comprises acetic anhydride, propionic anhydride or butyric anhydride. Example 24: Esterification of Cellulose Obtained from Corn Fiber. The cellulose was reacted with acetic anhydride according to the general methods. As these entries illustrate, weight-average molecular weights in the range of 62,000 to 153,000 can be expected from the cellulose samples (page 27/65, [0116 and 0120]; page 54/85, 0318 and 0319]). One of ordinary skill in the art would recognize the processing steps involved in wet milling and dry milling corn. The individual components are washed and dried to produce end products such as corn starch, corn sweetener, corn oil and animal feed by-products. Corn fiber would normally constitute by-products of each of these processing methods (page 21/85, [0060]). 
Buchanan ‘091 did not explicitly disclose the limitation “the animal is a poultry species”, required by claim 20.
M’Sadeq ‘2015 disclosed that dietary acylated starch (SA: acetylated starch and SB: butyralated starch) improved weight gain in birds (broiler chickens) challenged with necrotic enteritis. Starch acylation also offers a short chain fatty acid (SCFA) delivery to the lower intestinal tract which improves gut health. Adding of oat hulls, which are high in lignin and cellulose, increased the passage rate of digesta through the distal part of the gastrointestinal tract in chickens and led to increased feed intake. The increase in ileal and cecal acetate and butyrate concentrations in the birds fed SA and SB are likely release of esterified acetate and butyrate by bacterial enzymes, rather than the result of de novo fermentation (page 2434, Abstract; page 2443, left col., para. 1 to 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic animal in feeding as taught by Buchanan ‘091 with the broiler chicken in view of M’Sadeq ‘2015 to improve gut health in broiler chicken. One would have been motivated to do so because (a) Buchanan ‘091 teaches cellulose esters comprising preferably cellulose acetate butyrate as animal feed, and (b) M’Sadeq ‘2015 teaches that dietary acylated starch (SA: acetylated starch and SB: butyralated starch) improved weight gain in broiler chickens. Cellulose, increased the passage rate of digesta through the distal part of the gastrointestinal tract in chickens and the increase in ileal and cecal acetate and butyrate concentrations are likely to be the result of the release of esterified acetate and butyrate by bacterial enzymes, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic animal in feeding as taught by Buchanan ‘091 with the broiler chicken in view of M’Sadeq ‘2015 to improve gut health in broiler chicken, one would achieve Applicant’s claims 15-17, 19, and 20. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623